DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Furman on 2/9/22.

The application has been amended as follows: 

1.  A method for inhibiting or reducing light sensitivity of a
retina, the method comprising administering to an animal a substance that inhibits or reduces Kelch-like 18 (Klhl18) , wherein the C-terminal fragment is the C-terminal 298 residues of Klhl18.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 22-23 and 25-27 are allowed. There was no art found that teaches or suggests MLN4924 or the C-terminal fragment of Klhl18 for inhibiting or reducing light sensitivity of a retina. The closest prior art is Cepko et al. (WO2010/019786, cited on IDS). Cepko et al. is drawn to inhibiting retinal cell death by alteration of HDACs and HIFs (Abstract). However, Cepko et al. is silent regarding the therapeutic target of Klhl18, specifically its inhibition. As indicated in the scope of enablement rejection, the instant Application is enabled for inhibiting or reducing light sensitivity of a retina with MLN4924 and the C-terminal fragment of Klhl18 (C-terminal 298 residues). The instant specification discloses that MLN4924 inhibits degradation of UNC119 by Klhl18 and inhibits degradation of photoreceptor cells due to light induced damage and maintains photoreceptor cells (Example 9). The instant specification discloses that the C-terminal fragment of Klhl18 inhibits the degradation of the target protein by UNC119 by full length Klhl18. Therefore, the claims are enabled. 
For the reasons presented above, claims 1, 22-23 and 25-27 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1, 22-23 and 25-27 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654